DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20180211352, hereinafter Lim) in view of Lee (US 20190026015, hereinafter Lee). 
Regarding claims 1, 5 and 6, Lim teaches an information processing apparatus, method and non-transitory storage medium stored with an information processing program in a mode in which a plurality of users share a same vehicle, the information processing apparatus, method and information processing program determining a combination of users sharing the same vehicle and comprising a controller including at least one processor (See at least Lim: Abstract), 
the controller configured to execute (See at least Lim: Fig. 3):
setting a provisional combination of the users sharing the vehicle (See at least Lim: Fig. 4 and 6, Para. 0070; Para. 0080, 0081, 0092);
acquiring greeting … which are … taken of greeting action of the users included in the provisional combination (See at least Lim: Fig. 6);
transmitting the greeting … of other users included in the provisional combination and information for inquiring whether or not to consent to the provisional combination to terminals used by  (See at least Lim: Fig. 1, Para. 0056; Fig. 6, Para. 0094, 0095); and 
setting, upon receiving the information indicating consent to the provisional combination from the terminals of all the users included in the provisional combination, the provisional combination as an official combination (See at least Lim: Para. 0097, 0098).
Yet, Lim does not explicitly teach:
…moving images …
However, in the same field of endeavor, Lee teaches:
…moving images (See at least Lee: Para. 0001)…
It would have been obvious to one of ordinary skill in the art to include in the information processing apparatus, method and non-transitory storage medium stored with an information processing program of Lim with moving images as taught by Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase more interaction between users.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim and Lee as applied to claim 1 above, and further in view of Mukherjee et al. (US 20180033058, hereinafter Mukherjee).
Regarding claim 2, Lim in combination with Lee teaches the information processing apparatus according to claim 1. Lim Further teaches:
wherein when it is not possible to receive information indicating consent to the provisional combination from the terminals of all the users included in the provisional combination (See at least Lim: Para. 0096; Para. 0113, 0114),…
Yet, Lim in combination with Lee does not explicitly teach:

However, in the same field of endeavor, Mukherjee teaches:
…the controller sets a new provisional combination of users, which is a combination composed of users different from the provisional combination (See at least Mukherjee: Para. 0006; Para. 0034).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus of Lim in combination with Lee, to incorporate setting a new provisional combination of users, as taught by Mukherjee, for the benefit of increasing riding quality (see at least Mukherjee: Para. 0003).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lim and Lee as applied to claim 1 above, and further in view of Dyer et al. (US 20190057209, hereinafter Dyer).
Regarding claim 3, Lim in combination with Lee teaches the information processing apparatus according to claim 1. 
Although Lim in combination with Lee teaches setting provisional combination and user terminals for sharing images, Lim in combination with Lee does not explicitly teach: 
wherein after the provisional combination is set, the controller acquires the greeting moving images by requesting the terminals of the users included in the provisional combination to take and transmit the greeting moving images.
However, to solve similar problem, Dyer teaches:
wherein after the provisional combination is set, the controller acquires the greeting moving images by requesting the terminals of the users included in the provisional combination to take and transmit the greeting moving images (See at least Dyer: Para. 0066).
(see at least Dyer: Para. 0066).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, Lee and Mukherjee as applied to claim 2 above, and further in view of Dyer.
Regarding claim 4, Lim in combination with Lee and Mukherjee teaches the information processing apparatus according to claim 2. 
Although Lim in combination with Lee and Mukherjee teaches setting provisional combination and user terminals for sharing images, Lim in combination with Lee and Mukherjee does not explicitly teach: 
wherein after the provisional combination is set, the controller acquires the greeting moving images by requesting the terminals of the users included in the provisional combination to take and transmit the greeting moving images.
However, to solve similar problem, Dyer teaches:
wherein after the provisional combination is set, the controller acquires the greeting moving images by requesting the terminals of the users included in the provisional combination to take and transmit the greeting moving images (See at least Dyer: Para. 0066).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus of Lim in combination with Lee and Mukherjee, to incorporate acquiring images by requesting the terminals of the users, as taught by Dyer, for the benefit of allowing facial recognition (see at least Dyer: Para. 0066).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./               Examiner, Art Unit 3663                                                                                                                                                                                         
/TYLER J LEE/Primary Examiner, Art Unit 3663